United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 19-3669
                        ___________________________

                               Raymond Leon Semler

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

Nancy Johnston, Executive Director of MSOP, sued in their individual and official
  capacities; Charlie Hoffman, Vocational Work Program Director, sued in their
individual and official capacities; Peter Puffer, Clinical Director, MSOP - Moose
  Lake, sued in their individual and official capacities; Randy Gordon, Behavior
 Expectation Hearing Panel, sued in their individual and official capacities; Julie
Sajdak, Vocational Programming Supervisor, sued in their individual and official
 capacities; Paul Christensen, Vocational Programming Supervisor, sued in their
  individual and official capacities; Kevin Moser, MSOP - Moose Lake Facility
 Director, sued in their individual and official capacities; Tara Osborne-Leivian

                      lllllllllllllllllllllDefendants - Appellees
                                       ____________

                    Appeal from United States District Court
                         for the District of Minnesota
                                 ____________

                            Submitted: August 24, 2020
                              Filed: August 27, 2020
                                  [Unpublished]
                                  ____________

Before ERICKSON, STRAS, and KOBES, Circuit Judges.
                            ____________
PER CURIAM.

       Raymond Semler, who is civilly committed to the Minnesota Sex Offender
Program, appeals the district court’s1 dismissal of his pro se 42 U.S.C. § 1983 action.
Upon careful de novo review, see Waters v. Madson, 921 F.3d 725, 734 (8th Cir.
2019) (standard of review), we find no error in the district court’s well-reasoned
decision. We also find no abuse of discretion in the denial of Semler’s motion to
recuse the magistrate, see In re Steward, 828 F.3d 672, 681 (8th Cir. 2016) (standard
of review).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Eric C. Tostrud, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Leo I.
Brisbois, United States Magistrate Judge for the District of Minnesota.

                                         -2-